                Case 1:20-cv-00502-TCB Document 171-29 Filed 08/31/21 Page 1 of 1
                                                                                   EXHIBIT 30
From: MaChelle Joseph <22mjoseph@gmail.com>
Sent: Sunday, February 03, 2019 11:24 PM EST
To: kathy@kathybetty.com <kathy@kathybetty.com>; twenzelcyc@gmail.com <twenzelcyc@gmail.com>
Attachment(s): "190203 - MaChelle Joseph - draft internal complaint (redline).docx"
Final version




                                                                                               PLAINTIFF013780
